DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 19 January 2021 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7, 9-11, 30, 31, 33, 34, 36, 40, 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Marello et al (5,011,144) (hereinafter Marello) in view of Hafer et al (9,022,016) (hereinafter Hafer).
Claim 1, Marello discloses an athletic training device comprising:
a chassis (housing 12), a portion of the chassis (outlet end 22 positioned on the top side of the housing) having a size and shape to receive a ball (a ball 40 such as a tennis ball) thereon and to prevent passage of the ball therethrough into the chassis (figure 3-5 show that the ball is positioned on the chassis and not capable of entering the chassis through the opening);  
a sensor (photoelectric cell 36; column 2, lines19-30) configured to sense presence of a ball (40) on the portion of the chassis (12).
Marello discloses the claimed device with the exception of a display.  However, as disclosed by Hafer it is known to include a display in communication with a training device (display device (column 3, lines 39-44) responsive to a sensor; It is noted that the means for sensing disclosed by Hafer is in communication with the computer processor and as taught by Hafer a user interface in the form of a control panel 109 is provided and although not shown the control panel 109 may include a screen display and one or more controls for controlling the operation of the machine 100.  Throughout Hafer’s disclosure, reference is made to the sensors being in communication with the computer processor and the user controlling the machine 100 in order to operate and monitor the device.  It would appear that attaching a display screen to a computer processor will achieve what a display screen is intended to achieve and that is to display the incoming and outgoing data from the computer processor.  This could be similar to the data shown in Figure 16B, the flow chart represents the launch sequence of the machine and as Haefer explains in detail, the means for sensing are in communication with the computer therefore when a display screen is utilized will be displayed on the screen.  It would have been obvious to one of ordinary skill in the art to have used such a display for Marello’s device given that Hafer teaches such is an appropriate manner to communicate detected data to the end user.
Claim 2, Marello shows the chassis is cone-shaped (figure 1).  

Claim 7, as noted in claim 1, Marello as modified in view of Haefer shows a computer processor (computer processor 190).
Claim 9, as noted in claim 1, Marello as modified in view of Haefer shows a control interface (column 3, lines 39-44 and column 9, lines 8-19).
Claim 10, as noted in claim 1, Marello as modified in view of Haefer further shows the control interface is configured to turn the device on and off (column 9, lines 8-19). The device is activated and deactivated.
Claim 11, as noted in claim 1, Marello as modified in view of Haefer further shows the control interface is configured to permit a user to select one of a plurality of modes (column 9, lines 20-28).
Claim 30, Claim 1, Marello discloses an athletic training device comprising:
a chassis (housing 12), a portion of the chassis (outlet end 22 positioned on the top side of the housing) having a size and shape to receive a ball (a ball 40 such as a tennis ball) thereon and to prevent passage of the ball therethrough into the chassis (figure 3-5 show that the ball is positioned on the chassis and not capable of entering the chassis through the opening);  
a sensor (photoelectric cell 36; column 2, lines19-30) configured to sense presence of a ball (40) on the portion of the chassis (12).
a display and an interface.  However, as disclosed by Hafer it is known to include a display in communication with a training device (display device (column 3, lines 39-44) responsive to a sensor; It is noted that the means for sensing disclosed by Hafer is in communication with the computer processor and as taught by Hafer a user interface in the form of a control panel 109 is provided and although not shown the control panel 109 may include a screen display and one or more controls for controlling the operation of the machine 100.  Throughout Hafer’s disclosure, reference is made to the sensors being in communication with the computer processor and the user controlling the machine 100 in order to operate and monitor the device.  It would appear that attaching a display screen to a computer processor will achieve what a display screen is intended to achieve and that is to display the incoming and outgoing data from the computer processor.  This could be similar to the data shown in Figure 16B, the flow chart represents the launch sequence of the machine and as Haefer explains in detail, the means for sensing are in communication with the computer therefore when a display screen is utilized will be displayed on the screen.  It would have been obvious to one of ordinary skill in the art to have used such a display for Marello’s device given that Hafer teaches such is an appropriate manner to communicate detected data to the end user.
Claim 31, as noted in claim 1, Marello as modified in view of Haefer further shows the user interface device and the athletic training device are configured for wireless communication with each other (column 8, lines 43-52).
Claim 33, as noted in claim 1, Marello as modified in view of Haefer further shows the user interface device includes a device accessible by an athlete (the interface is capable of being accessed by anyone including the athlete).

Claim 35, Marello shows the chassis is cone-shaped (figure 1).  
Claim 36, Marello discloses the claimed device with the exception of the sensor being one of a proximity sensor.  However, as disclosed by Hafer, it is known in the art to use an alternative sensor such as proximity sensors for detecting the presence of an object (column 5, lines 21-27).  It would have been obvious to one of ordinary skill in the art to have used such a sensor for Marello’s sensor given that Haefer teaches such is an appropriate substitute sensor for detecting the presence of an object.  
Claim 40, as noted in claim 1, Marello as modified in view of Haefer shows a computer processor (computer processor 190).
Claim 42, as noted in claim 1, Marello as modified in view of Haefer further shows a control interface (column 3, lines 39-44 and column 9, lines 8-19).
Claim 43, as noted in claim 1, Marello as modified in view of Haefer further shows the control interface is configured to turn the device on and off (column 9, lines 8-19). The device is activated and deactivated.
Claim 44, as noted in claim 1, Marello as modified in view of Haefer further shows the control interface is configured to permit a user to select one of a plurality of modes (column 9, lines 20-28).


Claims 4-6, 13, 37-39, 46 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claims 1 and 30 above, and further in view of  Elstein et al (4,834,375) (hereinafter Elstein).
Claims 4-5 and 13, Marello as modified above discloses the claimed device with the exception of the means for alerting the end user i.e. LED lights, audio alerts or timing and status indicia display.  However, as disclosed by Elstein it is known in the art to utilize visible and/or audible alerts (column 3, lines 28-41, column 20, lines 50-68; column 21, lines 11-20). It would have been obvious to one of ordinary skill in the art to have used such an alert system for Marello’s device given that Elstein teaches such is an appropriate manner to notify the user with regards to the status of a ball.
Claim 6, Marello alone and as modified above does not expressly disclose the LED light being dimmable.  It is known in the art to use dimmable LED light(s) in order to aid in conserving power.   It is noted that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official Notice. 
Claims 37, 38 and 46, Marello as modified above discloses the claimed device with the exception of the means for alerting the end user i.e. LED lights, audio alerts or timing and status indicia display.  However, as disclosed by Elstein it is known in the art to utilize visible and/or audible alerts (column 3, lines 28-41, column 20, lines 50-68; column 21, lines 11-20). It would have been obvious to one of ordinary skill in the art to have used such an alert system for Marello’s device given that Elstein teaches such is an appropriate manner to notify the user with regards to the status of a ball.
. 

Claims 8, 12, 14-16, 41, 45, 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Marello et al (5,011,144) (hereinafter Marello) in view of Loduca (10,497,278).
Claims 8, 14-16, Marello as modified above discloses the claimed device with the exception of the use of a NFC.  However, as taught by Loduca (sensor 125; column 5, lines 32-52) it is known in the art to utilize sensor with NFC capabilities for use in combination with the ejector.  It would have been obvious to one of ordinary skill in the art to have included such a sensor for Marello’s device given that Loduca teaches such is an appropriate manner to communicate with RFID tags. Note: the NFC is capable of being incorporated into any object including a ball or net.
Claim 12, Marello as modified above discloses the claimed device with the exception of the accelerometer.  However, as taught by Loduca (sensor 125; column 5, lines 32-52) it is known in the art to include a sensor such as an accelerometer in combination with the ejector.  It would have been obvious to one of ordinary skill in the art to have included such a sensor for Marello’s device given that Loduca teaches such is an appropriate manner to be able to detect motion, impacts and/or vibrations.
Claims 41, 47-49, Marello as modified above discloses the claimed device with the exception of the use of a NFC.  However, as additionally taught by Loduca (sensor 125; column 
Claim 45, Marello as modified above discloses the claimed device with the exception of the accelerometer.  However, as taught by Loduca (sensor 125; column 5, lines 32-52) it is known in the art to include a sensor such as an accelerometer in combination with an ejector.  It would have been obvious to one of ordinary skill in the art to have included such a sensor for Marello’s device given that Loduca teaches such is an appropriate manner to be able to detect motion, impacts and/or vibrations.

Additionally:
Claims 8, 14-16, 32, 41, 47-49 are rejected under 35 U.S.C. 103 as being unpatentable over Marello et al (5,011,144) (hereinafter Marello) in view of Moran et al (8,992,347) (hereinafter Moran).
Claims 8, 14-16, Marello as modified above discloses the claimed device with the exception of the use of a NFC.  However, as taught by Moran (sensor 125; column 5, lines 32-52) it is known in the art to utilize a portable device equipped with NFC capabilities.  It would have been obvious to one of ordinary skill in the art to have included such a sensor for Marello’s device given that Moran teaches such is an appropriate manner to enable the user to read some forms of RFID tags. Note: the NFC is capable of being incorporated into any object including a ball or net.

Claims 41, 47-49, Marello as modified above discloses the claimed device with the exception of the use of a NFC.  However, as taught by Moran (sensor 125; column 5, lines 32-52) it is known in the art to utilize a portable device equipped with NFC capabilities.  It would have been obvious to one of ordinary skill in the art to have included such a sensor for Marello’s device given that Moran teaches such is an appropriate manner to enable the user to read some forms of RFID tags. Note: the NFC is capable of being incorporated into any object including a ball or net.



 Claims 17-20, 22-24, 26 are rejected under 35 U.S.C. 103 as being unpatentable over Marello et al (5,011,144) (hereinafter Marello) in view of Hafer et al (9,022,016) (hereinafter Hafer) and Elstein et al (4,834,375) (hereinafter Elstein).
Claim 17, Marello discloses an athletic training device comprising:
a chassis (housing 12), a portion of the chassis (outlet end 22 positioned on the top side of the housing) having a size and shape to receive a ball (a ball 40 such as a tennis ball) thereon and 
a sensor (photoelectric cell 36; column 2, lines19-30) configured to sense presence of a ball (40) on the portion of the chassis (12).
Marello discloses the claimed device with the exception of a display having LED lighting.  However, as disclosed by Hafer it is known to include a display in communication with a training device (display device (column 3, lines 39-44) responsive to a sensor; It is noted that the means for sensing disclosed by Hafer is in communication with the computer processor and as taught by Hafer a user interface in the form of a control panel 109 is provided and although not shown the control panel 109 may include a screen display and one or more controls for controlling the operation of the machine 100.  Throughout Hafer’s disclosure, reference is made to the sensors being in communication with the computer processor and the user controlling the machine 100 in order to operate and monitor the device.  It would appear that attaching a display screen to a computer processor will achieve what a display screen is intended to achieve and that is to display the incoming and outgoing data from the computer processor.  This could be similar to the data shown in Figure 16B, the flow chart represents the launch sequence of the machine and as Haefer explains in detail, the means for sensing are in communication with the computer therefore when a display screen is utilized will be displayed on the screen.  It would have been obvious to one of ordinary skill in the art to have used such a display for Marello’s device given that Hafer teaches such is an appropriate manner to communicate detected data to the end user.
As noted above Marello as modified above discloses the claimed device with the exception display having LED lights.  However, as disclosed by Elstein it is known in the art to utilize visible and/or audible alerts in communication with the sensor and display (column 3, lines 28-41, column 
Claim 18, Marello as modified above discloses the claimed device with the exception of the LED configured to display indicia regarding timing and status.  However, as disclosed by Elstein it is known in the art to utilize visible and/or audible alerts (column 3, lines 28-41, column 20, lines 50-68; column 21, lines 11-20). It would have been obvious to one of ordinary skill in the art to have used such an alert system for Marello’s device given that Elstein teaches such is an appropriate manner to notify the user with regards to the status of a ball.
Claim 19, Marello alone and as modified above does not expressly disclose the LED light being dimmable.  It is known in the art to use dimmable LED light(s) in order to aid in conserving power.   It is noted that the common knowledge or well-known in the art statement is taken to be admitted prior art because applicant has failed to traverse the examiner’s assertion of Official Notice. 
Claim 20, as noted in claim 1, Marello as modified in view of Haefer shows a computer processor (computer processor 190).
Claim 22, as noted in claim 1, Marello as modified in view of Haefer shows a control interface (column 3, lines 39-44 and column 9, lines 8-19).
Claim 23, as noted in claim 1, Marello as modified in view of Haefer further shows the control interface is configured to turn the device on and off (column 9, lines 8-19). The device is activated and deactivated.

Claim 26, Marello as modified above discloses the claimed device with the exception of the means for alerting the end user i.e. audio alerts.  However, as disclosed by Elstein it is known in the art to utilize visible and/or audible alerts (column 3, lines 28-41, column 20, lines 50-68; column 21, lines 11-20). It would have been obvious to one of ordinary skill in the art to have used such an alert system for Marello’s device given that Elstein teaches such is an appropriate manner to notify the user with regards to the status of a ball.

Claims 21, 25, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 17 above, and further in view of Loduca (10,497,278).
Claims 21, 27-29 Marello discloses the claimed device with the exception of the use of a NFC.  However, as taught by Loduca (sensor 125; column 5, lines 32-52) it is known in the art to utilize sensor with NFC capabilities for use in combination with the ejector.  It would have been obvious to one of ordinary skill in the art to have included such a sensor for Marello’s device given that Loduca teaches such is an appropriate manner to communicate with RFID tags. Note: the NFC is capable of being incorporated into any object including a ball or a net.
Claim 25, Marello discloses the claimed device with the exception of the accelerometer.  However, as taught by Loduca (sensor 125; column 5, lines 32-52) it is known in the art to include a sensor such as an accelerometer in combination with the ejector.  It would have been obvious to one of ordinary skill in the art to have included such a sensor for Marello’s device given that 

Additionally:
Claims  21, 27-29 are rejected under 35 U.S.C. 103 as being unpatentable over the prior art as applied to claim 17 above, and further in view of  Moran et al (8,992,347) (hereinafter Moran).
Claims 21, 27-29, Marello discloses the claimed device with the exception of the use of a NFC.  However, as taught by Moran (sensor 125; column 5, lines 32-52) it is known in the art to utilize a portable device equipped with NFC capabilities.  It would have been obvious to one of ordinary skill in the art to have included such a sensor for Marello’s device, given that Moran teaches such is an appropriate manner to enable the user to read some forms of RFID tags. Note: the NFC is capable of being incorporated into any object including a ball or net.
Response to Arguments
Applicant's arguments filed 10 July 2020 have been fully considered but they are not persuasive.  In view of Applicant's amendment, the search has been updated, and new prior art has been identified and applied.   The patent to Marello shows that the chassis is conical in shape and includes a portion for receiving a ball, the portion or passage does not allow the ball therethrough.  The Hafer, Moran, Loduca and Elstein reference are teaching references in order to support the Examiner’s position that the secondary claimed features are well understood and taught by the prior art.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MITRA ARYANPOUR whose telephone number is (571)272-4405.  The 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eugene Kim can be reached on 571-272-4463.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MITRA ARYANPOUR/
Primary Examiner, Art Unit 3711 
                                                                                                                                                                                      /ma/
12 February 2021